DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on June 9, 2022.  Claims 1, 5, 6, 9, 15 and 19 have been amended.  Claims 2-4 and 16-18 have been canceled.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 was amended to include the limitations of previous claims 16-18 but the examiner noted that claim 15 was missing the word “housing” at the end of the claim.  The Examiner is making the correction with examiner’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. 34,797) on June 14, 2022.
The application has been amended as follows: 
In the claims:
Claim 15 (Currently Amended) A camera device, comprising:
a camera mechanism;
a support plate, the support plate comprising a top surface, a bottom surface and at least two opposite side ends, the at least two opposite side ends being located between the top surface and the bottom surface of the support plate;
a first pivotal shaft and a second pivotal shaft, the first pivotal shaft and the second pivotal shaft being located at the two opposite side ends of the support plate, respectively;
and a connecting member, wherein the camera mechanism is connected to the support plate through the first pivotal shaft, the support plate is connected to the connecting member through the second pivotal shaft, and the camera mechanism and the support plate may be folded or unfolded through the first pivotal shaft and the second pivotal shaft; 
the camera device further comprises a housing, the camera mechanism is disposed in the housing, the housing comprises at least a first end portion, and the first end portion of the housing is connected to the support plate through the first pivotal shaft;
the camera mechanism comprises a camera, and the camera device further comprises at least one of a microphone, a voice recognition device, a communication device, or a circuit board provided in the housing, the circuit board is electrically connected to at least one of the camera, the microphone, the voice recognition device or the communication device, and the housing is provided with a first through hole in a positional correspondence with at least one of the microphone and the voice recognition device, and
the circuit board is installed close to an inner wall of the housing away from the first pivotal shaft, and at least two of the camera, the microphone, the voice recognition device, or the communication device are arranged on the circuit board side by side in a length direction of the housing.

Allowable Subject Matter
Claims 1, 5-15, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Jung (US 2016/0205293 A1) disclose an electronic device (Figs. 2a-2c), comprising: a device casing (CU), the device casing comprising a side frame (the examiner is interpreting the section surrounding the display panel as the side frame) and a rear shell (the examiner is interpreting the section including the camera module CD as the rear shell); a connecting member fixedly connected to the side frame or the rear shell (Note in figs. 3 and 4a-4c); a camera mechanism connected to the side frame or the rear shell (Note in figs. 4a-4c that the camera mechanism is connected to the rear shell in a manner that the camera protrudes from the rear shell in an extended position).  Jung further teaches that the rear shell comprises a main surface and four side surfaces (figs. 2a-2c and 5a: 100), one of the four side surfaces of the rear shell is a top surface of the rear shell, and the connecting member is fixedly connected to the top surface of the rear shell (See figs. 2a-2c); and the side frame comprises a main surface and four side surfaces, one of the four side surfaces of the side frame is a top surface of the side frame (See figs. 2a-2c).  Marshall (1/4” Compact Camera Stands & Mount Solutions) discloses an electronic device (see camera and monitor with respect to Universal ¼” Camera Clip Mount in page 2), comprising: a device casing (See monitor); a connecting member fixedly connected to the side frame or the rear shell (see mount connected to a monitor in Universal ¼” Camera Clip Mount in page 2.  Note also that the structure in marshal allows for positioning the camera on any surface.  Thus, it would allow to be place on the top of a monitor or any other surface); a first pivotal shaft (See shaft in the base to which the camera is connected which would work as a hinge; see also Thomann, page 5); a second pivotal shaft (See shaft in a bottom base connecting to the plate (in diagonal position).  See also Thomann, pages 7 and 8); a camera mechanism (camera) connected to the side frame or the rear shell (see Universal ¼” Camera Clip Mount in page 2); and a support plate (middle plate between the two shafts), the camera mechanism being connected to the support plate through the first pivotal shaft (Note that the camera is connected to a base than in turn is connected to the middle plate by use of a shaft; Universal ¼” Camera Clip Mount in page 2), the support plate being connected to the connecting member through the second pivotal shaft (Note in Universal ¼” Camera Clip Mount in page 2, that the middle plate is connected to the bottom base by use of a shaft.  See also Thomann, pages 1, 3, 5 and 7), wherein the support plate is rotatable relative to the connecting member through the second pivotal shaft (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 5-7), so as to drive the camera mechanism to rotate above a top surface of the side frame of the device casing, and the camera mechanism is rotatable relative to the support plate through the first pivotal shaft, so as to adjust an orientation of the camera mechanism (Note in Marshall and Thomann that the camera can be placed on the top of a monitor, also the camera is rotatable relative to the middle plate by use of the first shaft in a manner that would allow adjusting the orientation of the camera).  Marshal further teaches that the support plate comprises a top surface, a bottom surface and at least two opposite side ends (Note in Marshal that the middle plate includes a top surface, a bottom surface and at least two opposite side end, where the shafts are located), the at least two opposite side ends are located between the top surface and the bottom surface of the support plate (Note in Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7), and the support plate is respectively connected to the first pivotal shaft and the second pivotal shaft through the at least two opposite side ends of the support plate (Note in Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7).  Flohr (US Patent 5,612,733) discloses an electronic device (Monitor 22 in fig. 8), comprising: a device casing (See fig. 8), the device casing comprising a side frame and a rear shell (Note in fig. 8 that the monitor has a side frame and a rear shell); and further teaches the use of a camera mounted on top of the monitor (See fig. 8), wherein the rear shell comprises a main surface and four side surfaces (See fig. 8), one of the four side surfaces of the rear shell is a top surface of the rear shell (See fig. 8); the side frame comprises a main surface and four side surfaces, one of the four side surfaces of the side frame is a top surface of the side frame (See fig. 8); and the top surface of the rear shell is lower than the top surface of the side frame (Note in fig. 8 that the top surface of the rear shell is lower than the top surface of the side frame).  However, the prior art of record, either alone or in combination fails to teach or reasonably suggest, including all the limitations of the present claim, that the device casing further comprises a side wall, the side wall being located between the top surface of the rear shell and the top surface of the side frame; and the second pivotal shaft is disposed on a side of the connecting member close to the side wall as claimed.

Regarding claim 15, the main reason for indication of allowance is because in the prior art of record, Marshall (1/4” Compact Camera Stands & Mount Solutions) discloses a camera device (Universal ¼” Camera Clip Mount in page 2), comprising: a camera mechanism (See camera in Universal ¼” Camera Clip Mount in page 2); a support plate (middle plate between the two shafts), the support plate comprising a top surface, a bottom surface and at least two opposite side ends (Note in Marshal that the middle plate includes a top surface, a bottom surface and at least two opposite side end, where the shafts are located), the at least two opposite side ends being located between the top surface and the bottom surface of the support plate (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7); a first pivotal shaft (See shaft in the base to which the camera is connected which would work as a hinge; see also Thomann, page 5) and a second pivotal shaft (See shaft in a bottom base connecting to the plate (in diagonal position).  See also Thomann, pages 7 and 8), the first pivotal shaft and the second pivotal shaft being located at the two opposite side ends of the support plate, respectively (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7); and a connecting member (See bottom part of the Marshall device as shown in Thomann, page 8, where the bottom part includes a screw hole for connecting the bottom part to another device (e.g. a tripod)), wherein the camera mechanism is connected to the support plate through the first pivotal shaft (Note that the camera, when placed on the top part, is connected to the support plate through the first pivotal shaft (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, page 10)), the support plate is connected to the connecting member through the second pivotal shaft (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 3, 5 and 7)), and the camera mechanism and the support plate may be folded or unfolded through the first pivotal shaft and the second pivotal shaft (See Thomann, pages 1, 6, 7 and 11).  Marshall further discloses that the camera device further comprises a housing, the camera mechanism is disposed in the housing (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, page 10)), the housing comprises at least a first end portion , and the first end portion of the housing is connected to the support plate through the first pivotal shaft (Note that the camera, when placed on the top part, the end portion of the cameras is considered to be connected to the support plate through the first pivotal shaft (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, page 10)).  Flohr (US Patent 5,612,733) teaches a camera mechanism comprising a camera (Col. 3, lines 3-14), and the electronic device further comprises at least one of a microphone (Fig. 1: 3; col. 7, lines 24-30), a communication device (Col. 8, line 24-42), or a circuit board provided in the housing (Col. 7, lines 24-30), the circuit board is electrically connected to at least one of the camera, the microphone or the communication device (Col. 7, lines 24-30), and the housing is provided with a first through hole in a positional correspondence with the microphone (See fig. 1).  However, the prior art of record, either alone or in combination fails to teach or reasonably suggest, including all the limitations of the present claim, that the circuit board is installed close to an inner wall of the housing away from the first pivotal shaft, and at least two of the camera, the microphone, the voice recognition device, or the communication device are arranged on the circuit board side by side in a length direction of the housing as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 14, 2022